Citation Nr: 9927819	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-01 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to October 
1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board notes that this issue was 
previously before the Board in August 1998 and has returned 
following a Remand for additional development.  That 
development has been completed and the matter is ready for 
adjudication. 

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. The veteran engaged in combat.  

2. The veteran's currently diagnosed PTSD is attributable to 
combat service.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (1998) (effective prior to 
March 7, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service records reflect that the veteran's military 
occupational specialty in the Marine Corps was a field 
artillery batteryman and cannoneer.  The veteran was attached 
to the 4th Battalion, 11th Marines, 1st Marine Division.  His 
combat history consisted of participation in operations 
against Communist Insurgent Forces in the Republic of Vietnam 
from November 1969 to October 1970.  His decorations, medals, 
and awards included the Vietnam Campaign Medal with device, 
and the "Vietnam Service Medal w/1*."  On separation 
examination, dated in October 1970, the veteran was 
clinically evaluated as normal for psychiatric purposes.

VA medical records to include VA psychiatric examinations 
dated in March 1996 and August 1996 reflect a diagnosis of 
PTSD.  The March 1996 PTSD VA examination reflects that the 
veteran reported with his combat experience printed on a VA 
Form 21-4138.  The examiner noted "see that for description 
of what happened to him when he was in the Marine Corps."  
The veteran reported that he had multiple problems with 
alcohol since his discharge and that was the way he dealt 
with his problems.  He drinks to get control.  He reported 
that working as a janitor was barely tolerable because he did 
not have to be around people.  The examiner reported in his 
Axis I diagnosis that if the veteran's description of his 
combat experience is valid, he has enough trauma to explain 
some significant dreaming problems that he has.  He also has 
sleep problems, intrusive thoughts, depression, and alcohol 
abuse.  The Axis V diagnosis included among other things that 
the veteran's global assessment of functioning (GAF) was in 
the high 60 range at best and that he was able to hold down a 
simple job for a short period of time.  The examiner noted 
that the veteran needed treatment. 

Sheridan VA Medical Center inpatient records for the period 
of March 1996 to April 1996 reflect on admission that the 
veteran drank to feel good and to be calm.  He had previously 
completed a treatment program at Ft. Harrison VA Medical 
Center but relapsed after discharge.  He has no friends and 
is a loner.  The veteran reported that he was hypervigilant, 
jumpy, had problems sleeping, and had a history of being 
violent when drinking.  He denied suicidal gestures.  The 
veteran has been married twice.  He has been divorced since 
1991.  He has two children.  He primarily worked as a truck 
driver or on construction, and that his last job was a month 
prior to admission as a janitor.  He reported quitting 8-10 
jobs in the last 18 months.  He quit many other jobs in the 
past due to drinking and the consequences of drinking.  He 
reported that he has had Hepatitis B in the past from 
intravenous drug use.  He reported difficulty sleeping unless 
he was drinking.  He viewed himself as antisocial and has 
experienced hallucinations with drug use and during alcohol 
withdrawal.  The treatment records reflects that the veteran 
underwent psychiatric drug therapy, occupational therapy, 
recreational therapy, combination alcohol and drug 
rehabilitation, other group therapy, and individual 
psychotherapy during the admission.  The discharge diagnoses 
were alcohol dependence and polysubstance abuse.  The Axis IV 
diagnosis was moderately severe.  The Axis V: GAF score was 
68.

The August 1996 PTSD VA examination reflects that the veteran 
went AWOL (absent without leave) for four months primarily 
because his girlfriend was pregnant and he was confused.  He 
described frequent rocket and mortar attacks during his 
service in Vietnam.  He thinks of Vietnam almost every day 
and becomes quite angry when he does.  The veteran reported a 
heavy degree of combat exposure.  The examiner noted that the 
Minnesota Multiphasic Personality Inventory is quite 
congruent with a diagnosis of PTSD as is the Minnesota 
Multiphasic Personality Inventory profile and the 
posttraumatic stress disorder scale of that inventory.  The 
Axis I diagnosis was PTSD.  The veteran has trauma from his 
experience in Vietnam.  He has the symptomatology of 
intrusive thoughts, nightmares, avoidance, apathy, alcohol-
related abuse, and probably dependence with drug use also 
thrown in.  The Axis IV diagnosis reflects in brief that the 
veteran has no contact outside of his home besides with a 
sister and sometimes sees his daughter but lives a fairly 
isolated existence.  The Axis V diagnosis reflects that the 
veteran has moderate symptoms of posttraumatic stress 
disorder, not fully treated.  He needs to get on another 
medication.  

In July 1996, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) formerly the Environmental Support 
Group, referred the RO's request for verification of stressor 
information to the Marine Corps Historical Center (MCHC).  
The MCHC in July 1996 forwarded copies of the Command 
Chronologies for the 4th Battalion, 11th Marines for the 
period of July to September 1970 to the RO noting that 
additional copies were unavailable without a fee.  

In August 1996, the veteran submitted copies of Command 
Chronologies for the 4th Battalion, 11th Marines for the 
period of July 1970 to September 1970 in Vietnam.  Briefly, 
the records reflect that for the month of July 1970, the 4th 
Battalion, 11th Marines, 1st Marines Division fired a total 
of 1851 missions, expending 20,362 rounds in support, to 
include 50 KIA's and 3 bunkers destroyed.  These chronologies 
combined with the veteran's personnel record reflect that the 
veteran was originally attached to K[ilo] Battery in November 
1969 and was transferred to M[ike] Battery for the period of 
July 3, 1970 to July 24, 1970, which answered calls for fire 
directly from reconnaissance units and observation posts 
operating in the southern portion of the 1st Marine Division.  
The Battery registered a total of 45 enemy KIA's during July.  
The veteran was transferred to Battery L[ima] on July 25, 
1970.  The records reflect that L[ima] Battery was in a 
general support-reinforcing mission for the 1st Battalion, 
11th Marines for the period of July 23-27.  The L[ima] 
Battery registered three enemy KIA's during the month.  The 
Command Chronology reflects that "the operational activity 
for the Battalion during July continued at about the same 
level of intensity experienced during the previous four 
months."  The record reflects that three enlisted men were 
non-battle (Med-Evac).

In pertinent part, the veteran was attached to L[ima] Battery 
from August to October 1970.  The unit history reflects that 
on August 7, 1970, the Battery fired and expended eight high 
explosives and yielded three KIA's.  On August 30, 1970, the 
Battery was displaced to An Hoa combat base, reinforcing the 
3rd Battalion, 11th Marines in support of Operation Imperial 
Lake.  During the month of August, units of the battalion 
fired a total of 1,628 missions, expending 18,474 rounds in 
support.  Consolidated surveillance of the above fires 
yielded 24 KIA's and 3 secondary explosions.  The operational 
activity for the Battalion during August continued at about 
the same level of intensity experienced during the pervious 
five months.  The record reflects that five enlisted men were 
non-battle (Med-Evac). 

In relevant part, during the period of September 1-14, 1970, 
the Command Chronology reflects that units of the Battalion 
fired a total of 608 missions, expending 5,330 rounds in 
support.  The Board notes that L[ima] Battery was still 
displaced in An Hoa in support of Operation Imperial Lake for 
the period of September 1-3.  The records reflect that the 
majority of the [fire] support was delivered to the 3rd 
Battalion, 11th Marines [Operation Imperial Lake] wherein 500 
missions and 4,551 rounds were expended.  There were no 
KIA's.  The unit history reflects that there was one enlisted 
non-battle (Med-Evac).

A Department of the Navy, Headquarters United States Marine 
Corps, MMSB, statement dated in March 1999 reflects that the 
information received [in July 1996] was insufficient for the 
purpose of conducting any meaningful research on the 
veteran's behalf due to the lack of specific combat incidents 
as recalled by the veteran.  

II.  Analysis

Initially, the Board finds that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented a claim, which is 
not inherently implausible.  Further, after examining the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to his claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97 (1997).  

In the instant case, the Board notes that the veteran filed 
his initial claim for service connection for PTSD in December 
1995.  Thus, given the fact that this case is currently 
pending before the Board, and in light of the fact that the 
regulations regarding service connection for PTSD changed 
effective March 7, 1997, it is the Board's determination that 
the veteran's claim of entitlement to service connection for 
PTSD must be evaluated under both the old and the new 
regulations in order to determine which version is most 
favorable to him.  See Karnas, supra.  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran received an award of the Purple 
Heart, Combat Infantryman Badge, or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed in-service stressor, absent evidence to the contrary.  
See Cohen, supra, (quoting 38 C.F.R. § 3.304 (f)); see also 
VA ADJUDICATION PROCEDURE MANUAL M-21-1, Part VI, 7.46 (Oct. 
11, 1995) (hereinafter VA MANUAL 21-1).

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 
(1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veteran's lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence, which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West, 7 Vet. App. at 76; Zarycki, 6 Vet. App. 
at 98.  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the Court held that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the Board of its obligations to assess the 
credibility and probative value of the other evidence."  
West, Zarycki, and Doran cited a provision of the VA MANUAL 
21-1 which has now been revised as "Evidence of Stressors in 
Service" to read, in part,... "[C]orroborating evidence of 
a stressor is not restricted to service records, but may be 
obtained from other sources."  Since the October 1995 
revision of the VA MANUAL 21-1, the Court has held that the 
requirements in 38 C.F.R. § 3.304(f) for "credible 
supporting evidence" means that the "veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 395; Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The Board would note that the VA has adopted the fourth 
edition of the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 
52695-52702 (1996).  The standard as to whether a stressor is 
sufficient to trigger PTSD is a subjective standard, 
requiring exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  See Cohen, 
10 Vet. App. at 153 (Nebeker, C.J., concurring).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32,807 (1999) (to be codified at 38 C.F.R. § 3.304(f) 
(effective March 7, 1997)).  The Board notes that under 38 
C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  38 
C.F.R. § 4.125 (1998).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

By way of analogy, the Board observes that in regards to the 
relationship between the old regulations and the VA MANUAL 
21-1, the Court in Cohen, 10 Vet. App. at 139, stated that 
where the manual imposed requirements not in the regulations 
that were unfavorable to the claimant, those additional 
requirements could not be applied against the veteran.  
However, where the manual and regulations overlapped, the 
manual was irrelevant.  Thus, in light of the above 
principles, the Court essentially held that manual provisions 
would only be discussed if they could be read as more 
favorable to the veteran.

In applying the above principles to the instant case, the 
Board notes that when comparing the old PTSD regulations with 
the new, it appears that both sets of regulations essentially 
require credible supporting evidence that the veteran's 
claimed in-service stressor actually occurred, and that there 
is a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  However, 
the Board observes that the two sets of regulations differ in 
regards to the requirements for establishing a diagnosis of 
PTSD.  The new criteria appears to impose an additional 
requirement that was not required under the old regulations, 
namely that the medical diagnosis of PTSD has to be in 
accordance with DSM-IV.  Therefore, since only a clear 
diagnosis of PTSD is required under the old regulations, and 
there is no additional burden of establishing a diagnosis of 
PTSD which is in accordance with DSM-IV, it is the Board's 
determination that the old regulations are more favorable to 
the veteran and his claim.  See Cohen, 10 Vet. App. at 139 
(holding that a clear diagnosis of PTSD is an unequivocal 
diagnosis of PTSD, without any reference to the DSM).  
Accordingly, the old regulations will be applied to the 
veteran's claim for service connection for PTSD.  

The record before the Board demonstrates that the veteran has 
clearly been diagnosed as having post-traumatic stress 
disorder by VA examiners in March and August 1996.  The 
veteran's military occupational specialty was field artillery 
batteryman - cannoneer in a combat unit.  The veteran was 
originally attached to Kilo battery from November 1969 to 
July 1970.  According to the veteran, his unit, Kilo Battery, 
was attacked his first night in Vietnam.  Immediately, he 
became terrified with the feeling of imminent death to 
himself that has not subsided to this day.  Each artillery 
battery he was attached to received incoming rounds -rocket, 
mortar, and small arms fire.  Kilo and Mike batteries 
received more enemy fire than Lima as supported by the 
Command Chronologies of record.  The veteran reported in his 
December 1995 claim that [the batteries] were constant 
targets and this caused him to live in a continual state of 
fear and nervousness for which there was no relief.  In 
addition, the veteran isolated specific stressors from one 
period of time [summer of 1970] while in Vietnam which 
included being under attack and running toward his 155 mm gun 
and coming upon a comrade screaming in pain and fear and 
another comrade that summer being killed by an accidental 
discharge of an M-16 of a fellow Marine.  The veteran 
reported running to the scene and seeing the downed comrade 
lying there with the other Marine staring in shock.  The 
veteran reports that these scenes have never left him.  At 
present, the veteran complains of nightmares, insomnia, 
flashbacks, and hypervigilance.  The VA examiners have 
accepted the veteran's stressors as supporting a diagnosis of 
PTSD.  

However, "[j]ust because a physician or other health 
professional accepts the veteran's description of 
[his]...experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Board is not required to 
accept the veteran's uncorroborated account of his 
experiences.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

In that regard, the Board observes following a complete 
review of the claims folder, the veteran isolated the summer 
of 1970 in Vietnam as more traumatic than any other period.  
The Board observes that the MCHC explored Command 
Chronologies from July 1970 to September 1970 when the 
Battalion stood down.  Based on the veteran's statements as 
corroborated by service department personnel records, he 
served with the 4th Battalion, 11th Marines, 1st Marine 
Division attached to Kilo Battery, Mike Battery, and Lima 
Battery in the summer of 1970.  A careful review of the unit 
history provided by the MCHC combined with the veteran's 
personnel file places the veteran in a combat period, in a 
combat designator, in a combat unit during a time of active 
combat.  Specifically, the veteran was assigned combat arms 
in a line company within the 4th Battalion.  His combat 
designation was field artillery batteryman and canoneer.  
According to the Command Chronologies of record, each battery 
(Kilo, Mike, or Lima) whether in general support, general 
support - reinforcing, or reinforcing saw combat or enemy 
action.  The unit summary reflects a total of 4,087 missions 
in a three month period and that the intensity of the action 
was constant for the previous 5 month period.  

Next, the Board must consider whether there is credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  It is the responsibility of the Board to 
assess the credibility and weight to be given to the 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  In 
this regard, the Board has considered the March 1999 
statement from the Department of the Navy which reflects that 
the information received from the veteran was insufficient 
for the purpose of conducting any meaningful research.  On 
careful review of the service department records and Command 
Chronologies aggregated with the veteran's statements, the 
Board resolves any doubt as regards to whether the veteran 
saw combat in favor of the veteran.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1998).  Therefore, in the absence of 
any evidence to the contrary as to the occurrence of the 
comrade injuries or rocket and mortar fire, his statements as 
regards the stressors are accepted as credible.  For the 
purposes of this decision, the evidence establishes that the 
veteran engaged in combat with the enemy and that his claimed 
stressors are related to that combat.  

Therefore, service connection for PTSD is warranted under the 
criteria in effect prior to March 7, 1997.  The veteran has 
presented: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1996); Cohen, supra.


ORDER

Service connection for post-traumatic stress disorder is 
granted.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

